UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7441



LARRY MCLEOD, a/k/a Larry Pully,

                                                 Plaintiff - Appellant,

             versus


DEAN   R.   WALKER,  Superintendent,         Marion
Correctional Institution,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-195-1-MU)


Submitted:    December 16, 2002           Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry McLeod, Appellant Pro Se. Mary S. Mercer, Assistant Attorney
General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry McLeod appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See McLeod v. Walker, No. CA-01-

195-1-MU (W.D.N.C. Sept. 18, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2